DETAILED ACTION
This action is in response to application filed on 23 September 2020.  Claims 1-20 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/521051, filed on 21 April 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
23 September 2020
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonneuberg (US 6,523,023 B1).
Regarding claims 1 and 19-20, Sonnenberg discloses an electronic device comprising { (see col. 5, lines 24-34; Figs. 1-5) }: 
a memory storing instructions { (see col. 4, lines 29-45; Figs. 1-5) }; and 
at least one processor configured to execute the instructions to { (see col. 5, lines 24-34; Figs. 1-5) }: 
obtain a user input from a user { (see col. 5, lines 24-34; Figs. 1-5) }, 
identify, based on a keyword included in the user input, prior to transmission of a request to perform a keyword search operation, a peer device that has a function corresponding to a searching category of the keyword from among a plurality of peer devices of the electronic device { (see col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }, 
transmit the keyword for the keyword search operation to the identified peer device such that the identified peer device performs the keyword search operation by searching the identified peer device for data, in the searching category, corresponding to the keyword { (see col. 7, lines 46-67; col. 11, lines 17-19; Figs. 1-5) }, and 

Regarding claim 2, Sonnenberg discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: identify a plurality of external devices as the plurality of peer devices for performing an operation for the electronic device { (see col. 3, lines 15-29; col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claim 3, Sonnenberg discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: cause a display to display the result information of the keyword search operation of the identified peer device { (see col. 3, lines 15-29; col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }. 
Regarding claim 4, Sonnenberg discloses the electronic device of claim 3, wherein the display is connected to the electronic device { (see col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claim 5, Sonnenberg discloses the electronic device of claim 1, wherein the electronic device and the identified peer device are linked to the same account of the user { (see col. 5, lines 24-34; col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5), where the system performs search through connected user device and service provider }.
Regarding claim 6, Sonnenberg discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: receive a call to the user at the electronic device { (see col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claim 7, Sonnenberg discloses the electronic device of claim 1, wherein when connection of a short range communication between the electronic device and the 
Regarding claim 8, Sonnenberg discloses the electronic device of claim 7, wherein the short range communication comprises Wi-Fi { (see col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claim 9, Sonnenberg discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: perform the keyword search operation by searching a storage for data, in the searching category, corresponding to the keyword { (see col. 3, lines 15-29; col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claim 10, Sonnenberg discloses the electronic device of claim 9, wherein the storage comprises the memory { (see col. 3, lines 15-29; col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
Regarding claim 11, Sonnenberg discloses the electronic device of claim 9, wherein the at least one processor is further configured to execute the instructions to: output the result information of searching the identified peer device and result information of searching the storage { (see col. 5, lines 24-34; Figs. 1-5) }.
Regarding claim 14, Sonnenberg discloses the electronic device of claim 1, wherein the keyword is only transmitted to the identified peer device that has the function corresponding to the searching category of the keyword { (see col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5) }.
claim 15, Sonnenberg discloses the electronic device of claim 1, wherein the keyword is not transmitted to a peer device that does not have the function corresponding to the searching category of the keyword { (see col. 5, lines 24-34; Figs. 1-5) }.
Regarding claim 16, Sonnenberg discloses the electronic device of claim 1, wherein the identified peer device comprises a smartphone { (see col. 5, lines 24-34; Figs. 1-5) }.
Regarding claim 17, Sonnenberg discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to: transmit a characteristic of an application for the keyword search operation to the identified peer device { (see col. 5, lines 24-34; Figs. 1-5) }.
Regarding claim 18, Sonnenberg discloses the electronic device of claim 17, wherein an application corresponding to the characteristic is executed at the identified peer device to perform the keyword search operation { (see col. 5, lines 24-34; Figs. 1-5) }.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sonneuberg (US 6,523,023 B1) in view of support by Kim et al. (hereinafter Kim) (US 10,468,021 B2).
Regarding claim 12, Sonnenberg discloses the electronic device of claim 1, wherein the searching category comprises an category, and the data corresponding to the searching category comprises an file { (see col. 5, lines 24-34; Figs. 1-5) }.  Sonnenberg does not 
In the same field of endeavor, Kim discloses the features searching category comprises an image category, searching category comprises an image file { (see col. 24, lines 25-33; col. 25, lines 46-56; Figs. 12A-E & 14A-B) }.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Sonnenberg and Kim to have the feature searching category comprises an image category, searching category comprises an image file, in order to provide a mobile terminal capable of easily selecting a search engine for web search, as taught by Kim (see col. 1, lines 65-67).  
Regarding claim 13, the combination of Sonnenberg and Kim discloses every limitation claimed, as applied above (see claim 12), in addition Sonnenberg further discloses the electronic device of claim 12, wherein the function corresponding to the searching category of the keyword comprises a camera capture function { (see col. 2, lines 56-58; col. 7, lines 19-45; Figs. 1-5), where the system provides a user device that can capture image (e.g., camera, print screen, or snapshot) (see col. 5, lines 24-28; Figs. 1-5) }.  As a note, Kim at the least further discloses the feature(s) wherein the function corresponding to the searching category of the keyword comprises a camera capture function { (see col. 24, lines 25-33; col. 25, lines 46-56; Figs. 12A-E & 14A-B) }.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
30 September 2021